DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2019, 3/12/2021, 5/17/2022 and 5/28/2019 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 4/14/2022”. Applicant’s amendments of claims 1, 4, 6, 8, 10, 11-13, 17 and 22 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-22 are pending wherein claims 1, 10 and 17 are independent.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the channel is directly coupled to both a first bank of memory cells of the region positioned on a first side of the channel and a second bank of memory cells of the region positioned on a second side of the channel opposite the first side, and wherein each pin of the first set of one or more pins is directly coupled to both the first bank of memory cells and the second bank of memory cells” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-9, 21-22 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2010/0020583 A1 to Kang et al. in Figs 1, 3 and 6 and in paragraphs [0075, 0086, 0094-0096], substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Kang discloses that the channel layer is directly coupled to the first bank but is indirectly coupled to the second bank of memory cells.
With respect to claim 10, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the channel is directly coupled to both a first bank of memory cells of the region  positioned on a first side of the channel and a second bank of memory cells of the region positioned on a second side of the channel opposite the first side, and wherein each pin of the first set of one or more pins is directly coupled to both the first bank of memory cells and the second bank of memory cells” as recited in claim 10 in combination with the remaining features. 
Dependent claims 11-16 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2010/0020583 A1 to Kang et al. in Figs 1, 3 and 6 and in paragraphs [0075, 0086, 0094-0096], substantially teaches the limitations of the claim 10, with the exception of the limitations described in the preceding paragraph. Kang discloses that the channel layer is directly coupled to the first bank but is indirectly coupled to the second bank of memory cells.
With respect to claim 17, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the channel is directly coupled to both a first bank of memory cells of the region positioned on a first side of the channel and a second bank of memory cells of the region positioned on a second side of the channel opposite the first side, and wherein each pin of the first set of one or more pins is directly coupled to both the first bank of memory cells and the second bank of memory cells” as recited in claim 17 in combination with the remaining features. 
Dependent claims 18-20 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2010/0020583 A1 to Kang et al. in Figs 1, 3 and 6 and in paragraphs [0075, 0086, 0094-0096], substantially teaches the limitations of the claim 17, with the exception of the limitations described in the preceding paragraph. Kang discloses that the channel layer is directly coupled to the first bank but is indirectly coupled to the second bank of memory cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811